Plaintiff and appellant has applied for a writ of certiorari to be directed to the civil district court for the parish of Orleans for the purpose of supplementing the transcript by the addition of a certain written statement signed by William Kron and the report of the United States Weather Bureau showing the general weather conditions on December 21, 1932, and also for the purpose of having the judgment appealed from signed by the judge before whom the case was tried and the jury verdict was rendered.
Since it appears from this application of appellant for a writ of certiorari that this appeal was prosecuted from an unsigned judgment, the appeal must be dismissed and the matter remanded for the purpose of having the judgment signed. Such documents as properly constitute a part of the record may, at the same time, be included in the transcript. The appeal was premature; the judgment not having been signed. The court must, of its own motion, order its dismissal. Bird v. Bird, 23 La. Ann. 262; National Surety Co. v. Crescent City Mfg. Co., 12 Orleans App. 255; Louisiana State Board of Dentistry v. Oflerty,2 La. App. 180; Adler  Co. v. Moses, 5 La. App. 601; Hanchey v. St. L., I. M.  S. Ry. Co., 135 La. 352, 65 So. 487.
It is therefore ordered that the appeal herein be dismissed and this cause remanded to the civil district court for the parish of Orleans for further proceedings according to law and not inconsistent with this opinion.
  Appeal dismissed; case remanded. *Page 135